           Case 1:20-cv-00992-CM Document 8 Filed 06/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES TRUELL,

                             Plaintiff,
                                                                     20-CV-0992 (CM)
                     -against-
                                                                          ORDER
CITY OF NEW YORK, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this complaint pro se. By order dated March 9, 2020, the Court directed

Plaintiff to file an amended complaint. The Court mailed the order to the George R. Vierno

Center, which is Plaintiff’s address of record, but it was returned as undeliverable. On May 21,

2020, the Court remailed the order to the Otis B. Bantum Center, which the New York City

Department of Corrections website shows to be Plaintiff’s current address. To date, Plaintiff has

not submitted an amended complaint.

       Adding to the confusion, Plaintiff filed an amended complaint in a different case, Truell v.

Doe, ECF 1:20-CV-0839, 4. In that action, the Court had directed Plaintiff to submit a prisoner

authorization, not an amended complaint. Moreover, the amended complaint concerns entirely

new matters from those raised in either prior case. Thus, it is not clear whether Plaintiff intended

to file it in this case, but instead mistakenly filed it in the 20-CV-0839 action.

       The Court grants Plaintiff an extension of time to comply with the March 9, 2020 order.

Within thirty days from the date of this order, Plaintiff must file an amended complaint that

addresses the deficiencies discussed in the March 9, 2020 order. If Plaintiff submits the amended

complaint, it should be labeled with docket number 20-CV-0992 (CM).
            Case 1:20-cv-00992-CM Document 8 Filed 06/16/20 Page 2 of 3



         In addition, the Court’s docket still shows Plaintiff’s address to be GRVC. Accordingly,

Plaintiff must fill out and return the attached change of address form. Plaintiff’s address will not

be changed on the Court’s docket unless he submits the change of address form. Plaintiff is

reminded of his obligation to notify the Court in writing if his address changes, and that the

Court may dismiss this action if he fails to do so.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at the following

address: James Truell, No. 8951901178, Otis B. Bantum Center, 1600-00 Hazen Street, East

Elmhurst, New York, 11370, and note service on the docket. Within thirty days from the date of

this order, Plaintiff must submit an amended complaint that complies with the March 9, 2020

order to amend. Plaintiff must also submit a change of address form. No summons shall issue at

this time. If Plaintiff complies with this order, the case shall be processed in accordance with the

procedures of the Clerk’s Office. If Plaintiff fails to comply with this order within the time

allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 16, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
               Case 1:20-cv-00992-CM Document 8 Filed 06/16/20 Page 3 of 3




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
